United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 25, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-10786
                           Summary Calendar


UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

MICHAEL DOUGLAS JACKSON

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:05-CR-46-ALL
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Michael Douglas Jackson appeals the sentence imposed

following the revocation of his supervised release.     He contends

that after United States v. Booker, 543 U.S. 220 (2005),

sentences imposed upon revocation of supervised release are

reviewed under the reasonableness standard.    Further, he argues

that the sentence was unreasonable because it substantially

exceeded the recommended range and the district court’s reasons

for imposing the sentence were insufficient.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10786
                                -2-

     This court need not decide the appropriate standard of

review for a sentence imposed upon revocation of supervised

release in the wake of Booker because Jackson has not shown that

his sentence was either unreasonable or plainly unreasonable.

See United States v. Hinson, 429 F.3d 114, 120 (5th Cir. 2005),

cert. denied, 126 S. Ct. 1804 (2006).     The district court

sentenced Jackson to concurrent terms of 36 months of

imprisonment on Counts Two and Three and a consecutive term of 24

months of imprisonment on Count One, for a total of 60 months of

imprisonment.   Jackson’s sentence, while in excess of the

recommended guidelines range, was within the statutory maximum

sentence that the district court could have imposed.     See 18

U.S.C. §§ 371, 1344, 3559(a)(2) & (4), and 3583(e)(3); United

States v. Gonzalez, 250 F.3d 923, 925-29 (5th Cir. 2001);

U.S.S.G. § 7B1.4(a).   Further, a review of the record reflects

that the district court considered the nature and circumstances

of the violations, Jackson’s history and characteristics, the

need to deter Jackson from further criminal conduct, and the need

to protect the public from any further crimes by Jackson.      The

sentence was neither unreasonable nor plainly unreasonable.

Accordingly, the district court’s judgment is AFFIRMED.